Fourth Court of Appeals
                                 San Antonio, Texas

                                      JUDGMENT
                                    No. 04-13-00449-CV

                              IN THE MATTER OF C.M.W.

                        From the County Court, Bexar County, Texas
                             Trial Court No. 2012-JUV-01919
                         The Honorable Lisa Jarrett, Judge Presiding

     BEFORE CHIEF JUSTICE STONE, JUSTICE ANGELINI, AND JUSTICE CHAPA

     In accordance with this court’s opinion of this date, the judgment of the trial court is
AFFIRMED.

       SIGNED March 19, 2014.


                                              _____________________________
                                              Karen Angelini, Justice